Mr. Justice Texidor
delivered the opinion of the court.
María Eugenia Carrion presented to the Chief Justice of this court a petition for a writ of habeas corpus which he -denied by a decision of December 20, 1927.
The petitioner was sentenced by the District Court of Arecibo on a conviction for adulterating milk to imprisonment and a fine. This court modified the judgment on appeal and imposed on the defendant a fine of one hundred dollars. The petitioner herein failed to pay the fine and the district court, on motion of the prosecuting attorney, ordered her imprisonment for a period not exceeding ninety days. She was taken to jail, presented the petition for a writ of habeas corpus already mentioned and now takes this appeal to the court in bank.
There is no doubt that the district court has no authority on any account to modify the judgment of this court. But we do not think that such is the case before us.
Section 54 of the Code of Criminal Procedure as amended on April 8,1916, Acts of 1916, page 45, provides “That whenever in any court a sentence rendered against a defendant adjudges that he pay a fine, and such fine be not immediately paid, the defendant shall be committed to jail for such nonpayment and shall remain confined for a term of one day for each dollar of the fine remaining unpaid.’’
*9- The execution of the judgment of this court has conformed to the prolusions of said section 54 of the Code of Criminal Procedure. This case is not similar to People v. Brown, 113 Cal. 35, in which the sentence was imprisonment and a fine.
The decision rendered by the Chief Justice of this court must he affirmed as a decision of the court in hank.
Mr. Chief Justice Del Toro took no part in this decision.